      Case 7:21-mj-00677 Document 27 Filed on 04/06/21 in TXSD Page 1 of 2




                               UNITED STATES OF AMERICA
                              SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §               NO. 7:21-MJ-677
                                              §
EULALIO RODRIGUEZ                             §


                       WAIVER OF PRELIMINARY HEARING AND
       REQUEST FOR CANCELLATION OF DETENTION HEARING SETTING


TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Eulalio Rodriguez, defendant in this case, by his attorney Victor R.
Ramirez and files this Waiver of Preliminary Hearing and Request for Cancellation of Detention
Hearing setting currently set for April 7, 2021 at 1:30 p.m. and for just cause would show the
Court as follows:
                                                  I.
       Mr. Eulalio Rodriguez, was arrested on or about April 2, 2021, and was charged with
conspiracy to possess with intent to distribute a controlled substance, in violation of Title 21
U.S.C. § 846 & 841(a)(1).
                                                  II.
       Movant concedes that the government possesses sufficient evidence to establish probable
cause as required by law. This motion is being filed with the consent of Eulalio Rodriguez who
agrees to the waiver of the Preliminary Hearing and Cancellation of Detention Hearing Setting.


       WHEREFORE, PREMISES CONSIDERED, defendant prays that the Preliminary
Hearing be waived and the Detention Hearings be cancelled.


                                              Respectfully submitted,

                                              Law Office of Victor R. Ramirez
     Case 7:21-mj-00677 Document 27 Filed on 04/06/21 in TXSD Page 2 of 2




                                               905 E. Jackson Street
                                               Brownsville, Texas 78520
                                               (956) 621-2446
                                               (956) 621-2433 (fax)


                                               By: /s/ Victor R. Ramirez
                                                  VICTOR R. RAMIREZ
                                                  State Bar No. 24048750
                                                  Federal ID No. 71135


                                  CERTIFICATE OF SERVICE
         I hereby certify that on the 6th day of April, 2021, a copy of the foregoing Waiver of the
Preliminary and Detention Hearings, of the defendant, Eulalio Rodriguez was served by
electronic filing upon Robert Wells, Assistant United States Attorney, Southern District of
Texas.
                                                 /s/ Victor R. Ramirez
                                                VICTOR R. RAMIREZ
